Citation Nr: 0031625	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD is currently 
manifested by mild symptomatology, including some social 
isolation, impulsive behavior, difficulty getting along with 
others, depression, anxiety, nightmares, and difficulty 
sleeping requiring control by medications.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for PTSD by a 
rating decision issued in April 1998, and a 10 percent 
evaluation was assigned, effective October 14, 1997.   The 
veteran contends that he is entitled to a higher initial 
evaluation.  The Board is satisfied that all relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C. § 5103A.  In this connection, 
the Board finds that the January 1998 VA examination and VA 
inpatient and outpatient treatment reports, which evaluated 
the status of the veteran's disability, are adequate for 
rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The veteran served in the Republic of Vietnam and was awarded 
the Combat Action Ribbon.  The veteran was first diagnosed 
with PTSD as a result of a September 1997 Psychology 
Assessment done while an inpatient at the VA Medical Center 
(VAMC).  VA treatment records dated from September 1997 to 
April 1998 reflect ongoing treatment for an adjustment 
disorder with mixed emotional features, PTSD, anxiety, 
depression, and an organic personality disorder due to head 
trauma from a professional boxing injury in late 1970s.  The 
veteran went to a PTSD clinic.

After being suspended from his job for charges of indecent 
exposure, the veteran was hospitalized at a community 
hospital briefly and then was transferred to the VAMC between 
September and November 1997, for adjustment disorder with 
behavioral and emotional features, organic personality 
disorder secondary to head trauma and head trauma due to 
boxing.  His Global Assessment of Functioning (GAF) score was 
45 at the time of admission and 50 for the past year.  (See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.)  
September 1997 computer tomography (CT) scan, magnetic 
resonance imaging (MRI), and electroencephalogram (EEG) of 
the brain were all unremarkable.

A psychiatric status report from the State of Indiana 
Disability Determination Bureau dated December 11, 1997 
indicated that the veteran had weekly visits from September 
to December 1998.  On examination, there was no psychosis or 
hallucinations.  The veteran had poor impulse control, 
inattention and lack of concentration.  He was oriented to 
person, place and time; his memory was intact; and he was 
sociable but got defensive, agitated and impulsive, when 
criticized.  The diagnosis included organic personality 
change due to the head injury, PTSD, impulse control; and 
attention deficit hyperactivity disorder.  

At January 1998 VA examinations, the veteran reported 
symptoms suggestive of PTSD, occurring several times a week 
and including nightmares, hypervigilance, sleep problems, 
intrusive thoughts, irritability, and flashbacks about 
Vietnam since his return from Vietnam.  However, his 
nightmares were then about once every six months.  The 
veteran was slightly depressed and anxious since he was fired 
from work and had mild to moderate social problems relating 
to his wife.  He denied any major impairment or inability to 
work, except for irritability and fights.  He reported on a 
PENN Inventory that he felt different than most other people 
his age and admitted to having feelings of detachment and 
estrangement from others.  On examination, the veteran's 
thought process was normal in productivity and his speech was 
coherent with mild psychomotor retardation present.  His 
affect was depressed and anxious with a mild expression of 
anger.  He denied any suicidal or homicidal ideation, 
hallucinations or delusions.  The veteran was tangential and 
circumstantial.   His memory was intact; his judgment was 
good; and his concentration was satisfactory.  The veteran 
was oriented to time, place and person and maintained 
personal hygiene and basic activities.  On PENN Inventory, 
Scale PTSD, he scored about a 48, indicating mild PTSD 
symptoms.  On the Beck Depression Inventory, he scored about 
a 25 indicating mild depression and, on the anxiety scale, he 
scored a 27 indicating mild to moderate anxiety.  The 
examiner opined that the veteran was suffering from a 
remitting PTSD that was spontaneously getting better; that 
his history of alcoholism was in complete remission; and that 
he had symptoms of depression and anxiety associated with 
losing his job and embarrassment over his legal charges.  The 
examiner noted that the veteran did have mild social 
impairment with his wife but had only minimal impairment in 
his professional functioning due to any of these disorders.  
The diagnosis included adjustment disorder with mixed 
emotional features.  His GAF score was 70 then and 80 for the 
past year. 

A psychiatric review report from the Social Security 
Administration dated in March 1998 concluded that the veteran 
suffered from an organic personality disorder due to damage 
received in a professional boxing match.  Despite the 
personality change and the veteran's problems of impulse 
control secondary to this, it appeared that the veteran had 
been able to maintain gainful, though problematic, employment 
until August 1997, when he was arrested for a sexual offense.   
The veteran's work supervisor indicated that the veteran had 
problems with tardiness, was easily distracted by others and 
had problems responding to criticism and distraction from 
others.  

The veteran has been assigned a 10 percent disability for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under Diagnostic Code 9411, a 10 percent rating 
is warranted for PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A rating of 30 percent 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for PTSD.  While the veteran 
has complained of flashbacks and nightmares that may be 
reflective of chronic sleep impairment, he appears to be 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation.  The January 1998 VA examiner noted 
that the veteran's memory appeared to be intact.  Some 
depression and anxiety was apparent upon examination, but 
there was no indication of panic attacks.  In fact, most of 
the veteran's anxiety and depression was attributed to his 
recent job loss and legal difficulties.  The examiner 
characterized the veteran's PTSD as "mild."  While the Board 
is not required to accept the examiner's characterization as 
to the severity of a disorder, in this case, that assessment 
appears to be consistent with the relevant historical and 
mental status examination findings and a 10 percent 
evaluation under the criteria specified in the rating 
schedule.

In particular, the Board finds that there is little, if any, 
evidence that the veteran meets the criteria for a 30 percent 
rating.  There is no medical assessment indicating that the 
veteran has panic attacks.  The examiner noted that the 
veteran did not have but minimal impairment in his 
professional functioning due to any of his disorders, 
although he had mild social impairment with his wife.  
However, there is no evidence of record that the veteran is 
unable to perform routine activities such as self-care, and 
no evidence that he is unable to accomplish necessary tasks.

The examiner gave the veteran a GAF score of 70 then and a 
GAF score of 80 for the past year.  The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, equates a GAF of 61-70 to some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.   A GAF score of 80 
indicates that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors and result 
in no more than slight impairment in social, occupational, or 
school functioning.  The lower GAF scores associated with his 
recent hospitalizations were due to his depression and 
anxiety related to his recent job loss and legal 
difficulties, not his PTSD.

As such, the Board finds that the veteran's current PTSD 
symptomatology more nearly approximates a mental disability 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  Thus, the preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent for the veteran's PTSD.  See 38 C.F.R. §4.130, 
Diagnostic Code 9411 (2000).  There is no evidence that the 
veteran's PTSD has been more severe than the extent of 
disability contemplated in a 10 percent evaluation at any 
time during the period of this initial evaluation.  
Fenderson, supra. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, the 
evidence shows that the veteran's other psychiatric 
disorders, not his PTSD symptomatology, has interfered with 
his employment and required his recent hospitalization.  
Thus, the veteran's PTSD symptomatology has not otherwise 
rendered impracticable the application of the regular 
schedular standards.  Accordingly, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for an increased initial evaluation for PTSD in 
excess of 10 percent is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


